Citation Nr: 1613891	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-15 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for sleep apnea.

2.  Entitlement to service connection, to include on a secondary basis, for psoriasis.

3.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  

4.  Entitlement to a rating in excess of 40 percent for low back disability.

5.  Entitlement to an effective date earlier than January 8, 2010, for the grant of special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from October 1979 to July 1992, from February 2004 to June 2004, and from June 2007 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, May 2010, September 2010, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in May 2014, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issues of entitlement to service connection for sleep apnea, psoriasis, and residuals of TBI; and of entitlement to an earlier effective date for the grant of SMC at the housebound rate are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veterans low back disability has been manifested by painful motion and thoracolumbar spine flexion limited to, at worst, 30 degrees.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that in the February 2009 rating decision, the Veteran was advised of the specifics as to what the evidence must show for an increased rating for his back disability.  In a January 2010 letter, the Veteran was advised of the respective duties of VA and the claimant in obtaining evidence and was provided with appropriate notice with respect to the disability rating and effective date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  The Board notes that in the May 2014 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of all impairment resulting from his low back disability.  The Veteran was scheduled for the directed VA examination in August 2015.  However, the Veteran refused to report for his VA examination.  In a September 2015 supplemental statement of the case (SSOC), the Veteran was notified that as a result of his refusal to attend his scheduled VA examination, VA was unable to obtain potentially beneficial information and his claim of entitlement to an increased rating for his low back disability would be decided based on the evidence of record.   As VA complied with the directives of the May 2014 remand and it was the Veteran who refused his scheduled VA examination, the Board finds that there has been compliance with the directives of the May 2014 remand and there is no bar to proceeding with a final decision at this time.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. § 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2015).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2015).  Intervertebral disc syndrome is rated under the General Formula for Rating Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective September 26, 2003, a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; if there is favorable ankylosis of the entire thoracolumbar spine; or, if there is unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

At a February 2008 VA examination, the Veteran reported that he experienced symptoms of stiffness with prolonged standing, walking, and bending of his back.  He denied experiencing weakness in his back.  He reported that he experienced back pain that was constant and traveled into his hips, buttocks, and legs.  The Veteran reported that the pain was sharp and burning in nature and that it was an 8 out of 10 in intensity.  He reported that the pain was sometimes elicited by activity and that it was relieved by rest.  The Veteran reported that he was able to function without medication and that he currently was in receipt of physical therapy.  He reported that he also received injections for pain management and reported that his back disability had not resulted in incapacitation.  

Upon physical examination, the Veteran's head position was normal and symmetrical in appearance.  There was symmetry of spinal motion with normal curvature of the spine.  There was no evidence of radiating pain on movement.  There were no muscle spasms or tenderness noted.  Straight leg raising was negative, bilaterally.  There was no ankylosis of the lumbar spine.  Thoracolumbar spine range of motion measurements were as follows: flexion to 60 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees each, and right and left lateral rotation to 30 degrees each.  Thoracolumbar spine flexion was additionally limited to 30 degrees as a result of pain following repetition.  There was no additional limitation as a result of fatigue, weakness, lack of endurance, or incoordination.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays of the lumbar spine revealed arthritis.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine. 

At a January 2009 VA examination, the Veteran reported that his back disability had gotten progressively worse over time.  He reported that he currently took Oxycodone for pain management and used a TENS unit.  He denied bladder and bowel dysfunction, weakness, falls, fatigue, stiffness, spasms, and unsteadiness.  The Veteran reported that he experienced weakness and pain.  The Veteran reported that his back pain was constant and was sharp and aching in nature.  He reported that the pain was moderate in severity and that it radiated into his right leg, resulting in right leg numbness.  The Veteran denied incapacitating episodes and reported that he used a cane for assistance with ambulation.  The Veteran reported that he was unable to walk more than a few yards at a time without stopping.

Upon physical examination, the Veteran's posture and head position were normal and he had symmetry in appearance.  There was no evidence of abnormal gait or abnormal curvatures of the spine.  Detailed motor examination and sensory examination were normal and there was no atrophy present.  The Veteran's ankle jerk reflex was absent, bilaterally.  However, all other reflex testing was normal.  Thoracolumbar spine range of motion measurements were as follows: flexion to 60 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 20 degrees, and right and left lateral rotation to 30 degrees each.  There was no additional limitation of motion following repetition.  The examiner diagnosed DDD of the lumbar spine and noted that the disability would have a moderate effect on the Veteran's ability to travel; a severe effect on his ability to perform chores, shop, exercise, and participate in recreation; and would totally prevent him from participating in sports.  

At a February 2010 VA examination, the Veteran reported that his back disability had continued to get progressively worse over time.  The Veteran reported that he took Morphine and Oxycodone for pain.  Upon physical examination, there was tenderness of the lumbar spine to palpation.  There was no evidence of ankylosis and straight leg raising test was negative.  The Veteran declined to perform range of motion excursions due to pain and dyspnea.  Deep tendon reflexes were diminished in the ankle, but otherwise normal.  Detailed motor examination and sensory examination were both normal.  The examiner diagnosed DDD of the lumbar spine and noted that the Veteran experienced pain with prolonged standing or walking, and bending.  

At a September 2010 VA TBI examination, the Veteran reported that he continued to take Morphine and Hydrocodone for treatment of his back pain.  He denied a history of bowel or bladder dysfunction.  The Veteran reported experiencing tingling in his legs and feet.  The Veteran reported that he used a wheelchair when he had to move distances over 10 yards and that he had to use a cane for assistance with ambulation as a result of his back pain.  Upon physical examination, ankle reflexes were absent.  There was decreased sensation to vibration, pinprick, position sense, and light touch in both lower extremities.  The Veteran's hip flexion and extension, and his knee extension were noted to be severely affected by back pain.  There was no evidence of atrophy.  The Veteran was noted to have an antalgic baseline gait.  The examiner did not make a diagnosis pertaining to the Veteran's sensory deficits in the lower extremities.       

A review of the record shows that the Veteran receives treatment at the VA Medical Center and from private providers for various disabilities, to include his low back disability.  There is no indication from the treatment notes of record showing that the Veteran has symptoms worse than those reported at his various VA examinations, to include additional limitation of motion.

The Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his low back disability.  While the Veteran has been noted to have significant limitation of thoracolumbar spine movement, there is no indication that ankylosis of the thoracolumbar spine or of the whole spine is present.  Therefore, the Board finds that a rating in excess of 40 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The Board notes that the additional limitation the Veteran reportedly experiences due to pain following repetition has been considered.  Additionally, the Veteran has specifically stated he does not experience incapacitating episodes.   38 C.F.R. § 4.40, 4.45 (2015).  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations or that he has ankylosis of the spine, even during periods of flare-up.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 40 percent for functional impairment of the Veteran's low back.

Consideration has been given to assigning a rating under Diagnostic Code 5243 based on incapacitating episodes rather than limitation of motion.  However, there is no indication that the Veteran experiences incapacitating episodes requiring medically prescribed bed rest.  He specifically denied incapacitating episodes in the VA examination reports of record.  Therefore, a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2015).

Consideration has been given to assigning separate compensable ratings for the Veteran's claimed lower extremity neurological symptoms.  Notably, however, no underlying neurological condition has been identified at any point on which a separate rating may be based.  Therefore, separate compensable ratings for lower extremity neurological impairment are not warranted at this time.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record shows that the manifestations of the disabilities on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2015).


ORDER

Entitlement to a rating in excess of 40 percent for low back disability is denied.


REMAND

Regrettably, the Board finds that additional development is required before the remaining claims on appeal are decided.  

In the May 2014 remand, the Board directed that the Veteran be afforded VA examinations to determine the nature and etiology of his sleep apnea and psoriasis, and whether he has residuals of an in-service TBI.  A review of the record shows that the Veteran was scheduled for the directed VA examinations in August 2015, but that the examinations were canceled at his request.  

In an October 2015 statement, the Veteran reported that he requested his VA examinations be canceled as he was unable to travel to the VA Medical Center for his examinations as a result of symptoms related to his service-connected PTSD.  

A review of the record shows that additional medical evidence is required before the Veteran's claims of entitlement to service connection for sleep apnea, psoriasis, and residuals of TBI are decided.  Regardless of whether the Veteran is able to attend scheduled VA examinations, opinions regarding the nature and etiology of those disabilities should still be obtained, especially considering that the Veteran has reported an inability to attend scheduled VA examinations as a result of a service-connected disability.

Therefore, the Board finds that the Veteran's claims file should be forwarded to the VA Medical Center for review and a medical opinion regarding the nature and etiology of his sleep apnea and psoriasis, and whether he has residuals of an in-service TBI.  

With regard to the claim of entitlement to an earlier effective date for the grant of SMC at the housebound rate, the Board notes that the granting of that benefit hinges on the Veteran's various disability ratings and combined service-connected disability rating.  As the Board has remanded several issues which could result in additional ratings being granted, the Board finds that the issue of entitlement to an earlier effective date for the grant of SMC at the housebound rate is inextricably intertwined with the other pending issues.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current VA Medical Center and private treatment records should be identified and obtained before a decision is made with respect to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, forward the Veteran's claims file to the VA Medical Center for review by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's sleep apnea.  The claims file must be made available to, and reviewed by the examiner.  

Based on the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea is related to active service, to include a diagnosis of insomnia during service.  The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea was caused or aggravated by a service-connected disability, to specifically include service-connected PTSD and COPD.  

The supporting rationale for all opinions expressed should be provided.

3.  Forward the Veteran's claims file to the VA Medical Center for review by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's psoriasis.  The claims file must be made available to, and reviewed by the examiner.  

Based on the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's psoriasis is related to active service, to include complaints of skin problems during the last period of active service.  The examiner should also provide an opinion as to whether there is a 50 percent or better probability that the Veteran's psoriasis was caused or aggravated by a service-connected disability, to specifically include service-connected diabetes mellitus.  

The supporting rationale for all opinions expressed should be provided.

4.  Forward the Veteran's claims file to the VA Medical Center for review by an examiner with appropriate expertise to determine whether the Veteran has residuals of an in-service TBI.  The claims file must be made available to, and reviewed by the examiner.  

Based on the review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran has residuals of an in-service TBI.  In forming the opinion, the examiner should specifically address the evidence of record indicating that the Veteran sustained a TBI in 1980 and a second TBI in 2007, one of which resulted in a broken nose.  

The supporting rationale for all opinions expressed should be provided.  

5.  Then, readjudicate the remaining issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


